[J-85-2014] [MO: Saylor, J.]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                                  MIDDLE DISTRICT


MUTUAL BENEFIT INSURANCE                     :   No. 60 MAP 2014
COMPANY,                                     :
                                             :   Appeal from the order of the Superior Court
                     Appellant               :   dated September 6, 2013, Reconsideration
                                             :   Denied November 6, 2013, at No. 421 MDA
                                             :   2012 which Reversed/Remanded the order
              v.                             :   of the Lancaster County Court of Common
                                             :   Pleas, Civil Division, dated February 2,
                                             :   2012 at no. CI-10-02578.
CHRISTOS POLITSOPOULOS,                      :
DIONYSIOS MIHALOPOULOS AND                   :   ARGUED: October 7, 2014
MARINA DENOVITZ,                             :
                                             :
                     Appellees               :


                                 CONCURRING OPINION


MR. JUSTICE EAKIN                                                DECIDED: May 26, 2015
       I concur, though I do not find the policy language ambiguous. Both parties agree

the property owners are “insureds” under the policy.         Majority Slip Op., at 2.   The

separation-of-insureds provision provides the “insurance applies = [s]eparately to each

insured against whom claim is made or suit is brought.” Commercial Umbrella Liability

Policy, at 11 (emphasis omitted). That is, the clear language of the policy separates

each “insured” from the other.       As the restaurant is an insured distinct from the

landowner, and as Ms. Denovitz was employed by the former, the employee-exclusion

provision is inapplicable to the latter. I would affirm the Superior Court on this basis.